Opinion issued November 7, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00867-CV
                           ———————————
             IN RE NISSAN NORTH AMERICA, INC., Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator Nissan North America, Inc. has filed a petition for writ of mandamus

challenging an October 23, 2014 order of the trial court that overruled relator’s

assertion of trade secret privilege and compelled the production of two documents
submitted for in camera review. * We deny the petition for writ of mandamus and

lift the stay imposed by our October 27, 2014 order.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




*
      The underlying case is BSAG, Inc. and Bob Stallings Nissan of Baytown, Inc. v.
      Baytown Nissan, Inc., Burklein Family Limited Partnership, Nissan North
      America, Inc., and Frederick W. Burklein, cause number 2013-38072, pending in
      the 127th District Court of Harris County, Texas, the Honorable R.K. Sandill
      presiding.

                                         2